 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cross CompanyandUnited Employees of theCrossCompany,CovingtonAssemblyPlant.Case 9-CA-2045627 February 1985DECISION AND ORDERshall take the action set forth in the Order as modi-fied.1.Delete paragraph 2(a) and reletter the subse-quent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.BY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 25 September 1984 Administrative LawJudge Peter E. Donnelly issued the attached deci-sion.The Respondent filed exceptionsand a sup-porting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge'srulings,findings, I andconclusions and to adopt the recommended Orderas modified. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,The Cross Company, Covington, Ken-tucky, its officers, agents, successors, and assigns,iIn secIII,A, par 5, of hisdecision,the judgeinadvertentlymisstatedcertain factsThe judge incorrectlystated that the Respondentfailed toreply to Union Attorney Eby's letter of 26 August1983 requesting bar-gainingOn31August the Respondent sent a reply letter to Eby Con-trary to thejudge, Eby did not repeathis bargaining request inanotherletter 31 August Finally, the judge stated incorrectlythat the Respond-ent told unionrepresentativesat an 18 September meeting that the planthad been givenaway,instead,the Unionfirst learned in a local newspa-per articleon 24 Septemberthat the Respondent had donatedthe Cov-ington plantto the city2We agree that the Respondentfailed to bargainin good faith overthe effects of the decision to close the plant The judge, however, in ad-dition to recommendingthat theRespondent be required to bargain overthe effects of the plant closure,recommended a limited backpayremedy,citingTransmanneNavigation Corp,170 NLRB 389 (1968)InTransmar-me, the Board imposed a limitedbackpay requirement to assure meaning-fulbargaining and to makewhole employees for lossessuffered as aresult of anemployer's failure to bargain overthe effectsof its decisionto shut downitsoperationsUnlike thesituation inTransmarine,all em-ployees hadbeen laid offfor 11 months when theRespondent closed theplant and donatedit to the city of Covington At the time of the closureand the subsequent requests to bargaininOctober and November, theUnion was already devoid of economicstrengthAccordingly,we shalldelete thelimited backpayrequirementofTransmarinefrom the remedysection of the judge's decision,shall deletepar 2(a) of the recommendedOrder,and shall issue a new notice to employees SeeNational TerminalBaking Corp,190 NLRB 465, 467 (1971) ("Respondent's failure to bar-gain abouteffectsdidnot occur at a time the plant was still open")Member Dennis agrees with her colleagues that the Respondent failedto bargainover the effectsof its decisionto close the Covingtonplant Inagreementwith the judge, however, she would imposeaTransmarinelimited backpayrequirement In discussionswith the Union,the Respond-ent maintained that the plant was not permanently closed During the dis-cussions andwithout notice to the Union,the Respondent donated theplant to thecity of Covington After the conveyance,the Union contin-ued to request bargaining about theeffects ofthe plant closure, but theRespondent insisted thefacilitywasnot permanentlyclosedThe Re-spondent's refusal toengage in effects bargaining, togetherwith the unan-nounced conveyance of the plant,effectively precluded the Union fromengaging in timely, meaningful bargainingUnder thesecircumstances,Member Dennis believes a limited backpay requirement is appropriateAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collec-tivelywith the United Employees of the CrossCompany, Covington Assembly Plant, regardingthe effects of the permanent cessation of operationsof our Covington, Kentucky facility on our em-ployees, including, but not limited to the subjectsof severance pay, pensions,medical insurance, andrelocation of employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees in theexerciseof the rights guaranteed by the Act.WE WILL, on request, bargain with United Em-ployees of The Cross Company, Covington Assem-bly Plant, regarding the effects of the permanentcessationof operations at our Covington, Kentuckyfacility on our employees, including, but not limit-ed to the subjects of severance pay, pensions, medi-cal insurance,and relocation of employees.THE CROSS COMPANYDECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Thecomplaint herein was issued on January 20, 1984, basedon a charge filed by United Employees of the CrossCompany, Covington Assembly Plant (the Union) onDecember 13, 1983. The Cross Company (the Respond-ent)' filed a timely answer and a hearing was held onMarch 9, 1984, before me in Cincinnati, Ohio. The com-plaint alleges that the Respondent refused to negotiatewith the Union regarding the effects of the permanentcessation of the Respondent's operations in violation ofSection 8(a)(5) and(1)of theAct.TheRespondentdenies that a permanent cessation of its operations hasoccurred. Briefs were timely filed by the General Coun-sel and the Respondent and have been duly considered.ITheRespondent's name appears as amended at the hearing274 NLRB No. 65 CROSS CO393FINDINGS OF FACT1.THE EMPLOYERThe Respondent is a Michigan corporation engaged inthe manufacture, assembly, andnonretail saleand distri-bution of machine tools and related products, having, atall times relevant herein, an office and place of businessinCovington,KentuckyDuring the calendar yearendingDecember 31, 1982, the Respondent in the courseand conduct of its operations sold and shipped from itsCovington plant products, goods, and materials valued inexcess of $50,000 directly to points outside the State ofKentucky.The complaint alleges, the Respondentadmits, and I find that the Respondentisanemployerengaged incommerce within the meaning of Section2(2), (6), and (7) of the Act.IITHE UNIONThe complaint alleges, the Respondent admits, and Ifind thattheUnion is a labor organization within themeaning of Section2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICEA. FactsIn July 1982, because of an economic downturn, theRespondent began a series of layoffs of the work force ofitsCovington, Kentucky facility. By October 1, 1982, theentire work force had been laid off. The layoffs occurredwhile the latest of a series of collective-bargaining agree-ments was in force. That agreement expired on Septem-ber 30, 1983 No assembly, subassembly, or manufactur-ing operation has taken place at the plant since October1, 1982In July 1983, respresentatives of the Union and the Re-spondent met to begin negotiations for a contract to takeeffect on the expiration of the then current contract. TheUnion was represented by Earl Murphy (past unionpresident),RussellCoyle (union president), RaymondBaker (grievance officer),Ken Perez (financial secre-tary), and an alternate. The Respondent was representedby John Clark (employee relations manager), Gary Ste-phens (domestic operationsmanager),andRichardGwynn (assistant to Clark) 2At the first meeting on July 8, 1983,3 Clark informedthe Union that the financial outlook for the idle Coving-ton facility was poor, that the Respondent was consider-ing closing the plant, and that the Respondent wouldconsider any suggestions or proposals made by theUnion In a meeting held July 14, Murphy gave the Re-spondent a letter containing the Union's proposals whichwere then discussed. At the conclusion of that meeting,Clark and Stephens said they would return to the Re-spondent's headquarters and recommend that the Cov-ington plant be closedOn July 19, the union representatives wrote to Clarkasking for a response to the proposals of July 14 and re-questing bargaining regarding the effects of the plant2The only witnesses who testified were Murphy and ClarkclosingMore meetings were held on July 28 and 29. Atthose meetings, the union representatives were told thattheCovington plant would be disposed of and that aformer superintendent of assembly would handle a smallfacility in Florence, Kentucky, approximately 10 milesfrom Covington ' Stephens said that when business im-proved the Respondent would rent or maybe even builda plant.When the union representatives asked what theCompany was going to do with the old building, the re-sponse was that the Respondent would sell, rent, or teardown the buildingOn August 26, the Union's attorney, Gary Moore Eby,wrote to Clark asking Respondent's intention and re-questing bargaining about the effects of the plant closing.No response was made and, on August 31, Eby repeatedhis requests in another letter. On September 18, a meet-ing was held at which Clark told the union representa-tives that the Covington plant had been given away andthat negotiations were at a stalemateSeveral days later, a story appeared in the local news-paper that the Respondent had donated the plant to thecity of Covington. At that time, the union representa-tives became convinced that the Respondent had in factclosed the plant. Still hoping that Respondent wouldreopen in another location, the union representatives hadEby write to Clark to accept the latest contract offerwith the condition that 50 percent of the employeeswould be back to work by January 1, 1984. Clark reject-ed that proposal at a meeting on September 30, sayingthat the Company could not guarantee people would beback to work by January 1. The contract expired mid-night that nightEby then sent a series of letters to Clark asking aboutbargaining over the effects of the plant closure Clark fi-nally responded in a letter dated November 11, 1983, inwhich he once again denied that the Respondent was ina plant closing situation.5B. DiscussionIt is undisputed that the Union has requested and theRespondent has declined to bargain over the effects ofthe closing of the Covington facility. The sole issue forconsideration in this case is whether or not there hasbeen a permanent cessation of those operations. The Re-spondent has consistentlymaintained throughout thecourse of its discussions with the Union and in this pro-ceeding that it has not permanently closed. Consistency,however, is the only virtue of its position To permit theRespondent to prevail on this issue would be, in effect,to superimpose the completely subjective representationsof the Respondent over reality. In this case, the Re-spondent no longer owns the production facility at Cov-ington, having made a gift of that facility to the the cityof Covington. Nor does it appear that the Respondenthas any plans to reopen the operation in Covington oranywhere else in that vicinityWhile the Respondent re-4The Company used the facility in Florence for service order process-ing (a clerical function)No manufacturing, production, or maintenanceoperations have ever taken place in the Florence facility5Clark testified at the hearing, however, that the Respondent had noIAll dates hereinafter will refer to 1983 unless otherwise indicated"definite plans" to resume operations in the Covington area 394DECISIONSOF NATIONALLABOR RELATIONS BOARDcites that it may at some unspecified future time decideto open some manner of production facility in the area,this is pure speculation. The facts in this case, set outmore fully above, despite the Respondent's protestations,make it clear beyond cavil that the Respondent has per-manently closed the Covington production facility.6I therefore find that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act by refusing to negotiatewith the Union regarding the effects on unit employeesof its closure of the Covington plant.Columbia CityFreight Lines, 271NLRB 12 (1984).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with the Respond-ent's operations described in section I, above, have aclose and intimate relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYIn order to ensure meaningful bargaining, the order tobargain over the effects of the Respondent's plant clo-sureshall be accompanied by a limited backpay require-mentsuch as that ordered by the Board inTransmarineNavigation Corp.,170 NLRB 389, 390 (1968). Such a re-quirement is "designed both to make whole the employ-ees for losses suffered as a result of the violation and torecreate in some practicable manner a situation in whichthe parties' bargaining position is not entirely devoid ofeconomic consequences for the Respondent." Thus, theRespondent shall be required to pay the former bargain-ing unit employees of the Covington plant backpay atthe rate of their normal wages when last in the Respond-ent'semploy from 5 days after the date of this Orderuntil the occurrence of the earliest of the following con-ditions: (1) the date that the Respondent bargains toagreement with the Union over the effects of the deci-sion to close the Covington plant; (2) a bona fide impassein bargaining;(3) the failure of the Union to request bar-gaining within 5 days of this Order or to commence ne-gotiations within 5 days of the Respondent's notice of itsdesire to bargain with the Union; or (4) the failure of theUnion to bargain in good faith. In no event shall the sumpaid to any of these employees exceed the amount thatthey would have earned as wages from October 1, 1982,the date that the Covington plant permanently closed,'until the time that they secure equivalent employmentelsewhere, or the date on which the Respondent shallhave offered to bargain, whichever occurs sooner; pro-vided, however, that in no event shall this sum be lessthan these employees would have earned for a 2-weekperiod at the rate of their normal wages when last in theRespondent's employColumbiaCity FreightLines,supraat fn. 1.Because the usual remedy,of notice posting is inappro-priate in a case such as this, since the Respondent hasceased operations,the Respondent will be required in-stead to mail acopyof the attached notice to each laid-off bargaining unit employee.CONCLUSIONS OF LAW1.The Cross Company is an employer within themeaningof Section 2(2), (6), and (7) of the Act.2.United Employees of the Cross Company, Coving-tonAssembly Plant is a labor organization within themeaning of Section 2(5) of the Act.3.At all times material herein the following describedunit has been an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act, such unit being specified in the unit descriptionof the collective-bargainingagreementbetween the Re-spondent and Union effective October 1, 1980, throughSeptember 30, 1983.4.At all times material herein the Unionhas been andisnow the exclusive representative of the employees inthe above-described bargaining unit for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act.5.The Respondent violated Section 8(a)(5) of the Actby refusing to bargain with the Union regarding the ef-fects of the permanent cessation of operations at its Cov-ington, Kentucky facility on its employees, including, butnot limited to, the subjects of severance pay, pensions,medical insurance, and relocation of employees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, The Cross Company, Covington,Kentucky, its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Failing and refusing to bargain collectively withUnited Employees of the Cross Company, CovingtonAssembly Plant regarding the effects of the permanentcessation of operations at its Covington, Kentucky facili-ty on its employees, including, but not limited to, thesubjects of severance pay, pensions, medicalinsuranceand relocation of employees.(b) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Pay to the former bargaining unit employees of theCovington plant backpay at the rate of their normal6Maintaining a single nonbargainingunit employee in a clerical-type8 If no exceptions are filed as provided by Sec 102 46 ofthe Board'sfunction in Florence, Kentucky, does not compel a different resultRules and Regulations,the findings, conclusions,and recommended'That date is October 1, 1982, the date that the last employee was laidOrder shall, as provided in Sec 102 48 ofthe Rules, be adopted by theoff and production was permanently ceasedIt is immaterial that the fa-Board andallobjectionsto themshall be deemed waivedfor all pur-cilitywasnot donatedto the city of Covingtonuntil sometimelaterposes CROSS CO395wages when last in the Respondent's employ from 5 daysafter the date of this Order until the occurrence of theearliest of the following conditions: (1) the date that theRespondent bargains to an agreement with the Unionover the effects of the decision to close the Covingtonplant; (2) a bona fide impasse in bargaining; (3) the fail-ure of the Union to request bargaining within 5 days ofthisOrder or to commence negotiations within 5 days ofthe Respondent's notice of its desire to bargain with theUnion; or (4) the failure of the Union to bargain in goodfaith. In no event shall the sum paid to any of these em-ployees exceed the amount that they would have earnedas wages from October 1, 1982, the date that the Coving-ton plant permanently closed, until the time that theysecure equivalent employment elsewhere, or the date onwhich the Respondent shall have offered to bargain,whichever occurs sooner; provided, however, that in noevent shall this sum be less than these employees wouldhave earned for a 2-week period at the rate of theirnormal wages when last in the Respondent's employ.(b)On request, bargain with United Employees of theCross Company, Covington Assembly Plant regardingthe effects of the permanent cessation of operations at itsCovington, Kentucky facility on its employees, includ-ing, but not limited to, the subjects of severance pay,pensions, medical insurance, and relocation of employees.(c)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Mail an exact copy of the attached notice marked"Appendix"9 to United Employees of the Cross Compa-ny, Covington Assembly Plant and to all former bargain-ing unitemployees of the Covington, Kentucky facility.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If this Order is enforced by a Judgmentof a United States Court ofAppeals, the words in the notice reading "Postedby Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United StatesCourt of Appeals Enforcing an Order of the Nation-a]LaborRelations Board "